DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 02/09/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The examiner recognizes that all original objections previously stated for the original specification, drawings, and claims are overcome by the amendments made by the applicant. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 5, 7, 11, and 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo (US 6434512; already of record) in view of Inoue et al. (US 2012/0098430, hereinafter Inoue; already of record in the IDS).
Regarding claim 1, Discenzo teaches:
	A computer-implemented method comprising:
   receiving, by a computing system (Col. 8 Lines 27-30), power consumption information for a component associated with a vehicle (Fig. 11) indicative of power consumption by the component (Abstract; Col. 9 Lines 30-43, i.e., extracting current signature information to make a health determination of a machine is receiving power consumption information by a component);
…
	   executing, by the computing system, corrective action based on the determining that power consumption of the component is greater than the first threshold value or less than the second threshold value (Abstract; Col. 23 Lines 34-43).
	Discenzo does not teach:
   …comparing, by the computing system, the power consumption information with a nominal power signature associated with the component;
   determining, by the computing system, that the power consumption of the component (i) is greater than a first threshold value associated with the nominal power signature or (ii) is less than a second threshold value associated with the nominal power signature; and….
	However, in the same field of endeavor, Inoue teaches a headlamp LED lighting apparatus, which lights an LED block 2 having a plurality of LEDs connected in series, samples the output voltage of the headlamp LED lighting apparatus, calculates the average voltage during 
   …comparing, by the computing system (Fig. 1 Element 8), the power consumption information with a nominal power signature associated with the component (Abstract; Fig. 3 Element ST14);
   determining, by the computing system (Fig. 1 Element 8), that the power consumption of the component (i) is greater than a first threshold value associated with the nominal power signature or (ii) is less than a second threshold value associated with the nominal power signature (Abstract; Figure 3 Element ST14; Paragraph [0045], i.e. less than a threshold); and….
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discenzo to incorporate …comparing, by the computing system, the power consumption information with a nominal power signature associated with the component; determining, by the computing system, that the power consumption of the component (i) is greater than a first threshold value associated with the nominal power signature or (ii) is less than a second threshold value associated with the nominal power signature; and…, as taught by Inoue. Doing so would help recognize a potential short circuit failure, as recognized by Inoue (Paragraph [0004]).
	Regarding claim 5, Discenzo in view of Inoue teaches the computer-implemented method of claim 1. Discenzo further teaches wherein the nominal power signature is generated by the vehicle for the component (Abstract; Col. 9 Lines 30-43, i.e. health signals extracted from the motor are generated by the vehicle).
	Regarding claim 7, Discenzo in view of Inoue teaches the computer-implemented method of claim 1. Discenzo further teaches:

	comparing, by the computing system (Col. 8 Lines 27-30), the power consumption information for the second component with a second nominal power signature associated with the second component (Col 17 Line 46 - Col. 18 Line 14); and
	determining, by the computing system (Col. 8 Lines 27-30), that power consumption of the second component does not deviate from the second nominal power signature (Col 17 Line 46 - Col. 18 Line 14).
	Regarding claim 11 and 16, the claim(s) recite analogous limitations to claim(s) 1 and therefore are rejected on the same premise. Regarding claim 16, Discenzo further teaches a non-transitory computer-readable storage medium (Col. 11 Lines 25-27, i.e. a hard drive disk)….
Claims 2-4, 12-14, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo and Inoue, as applied to claims 1, 11, and 16 above, further in view of Kim et al. (KR 2013/0056936, hereinafter Kim; the citations based on the attached translation), even further in view of Hashimoto et al. (US 2017/0305414, hereinafter Hashimoto; already of record).
Regarding claim 2, Discenzo and Inoue teach the computer-implemented method of claim 1. Discenzo and Inoue do not teach:
determining, by the computing system that communications with the component are being exchanged, and
determining, by the computing system that failure of the component is impending based on (i) the determination that power consumption of the component is greater than the first 
However, in the same field of endeavor, Kim teaches an apparatus for motor drive control
and control method thereof (Abstract) and more specifically: 
	determining, by the computing system that communications with the component are being exchanged (Paragraph [0001]; Paragraph [0052], [0067]-[0068], i.e. checking a communication line error to see if a malfunction occurs and then comparing pressure values received from the communication unit is determining that communication is being exchanged), and
	...(ii) the determination that the communications with the component are being exchanged  (Paragraphs [0001], [0052], and [0067]-[0068], i.e. checking a communication line error to see if a malfunction occurs and then comparing pressure values received from the communication unit is determining that communication is being exchanged).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discenzo and Inoue to incorporate determining, by the computing system that communications with the component are being exchanged, and … (ii) the determination that the communications with the component are being exchanged. as taught by Kim. Doing so would ensure that the transceiver was not in a nonfunctional time out state, as recognized by Kim (Paragraph [0028]).
	Discenzo and Inoue further in view of Kim does not teach …determining, by the computing system that failure of the component is impending based on (i) the determination that power consumption of the component is greater than the first threshold value or less than the second threshold value and....

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discenzo and Inoue further in view of Kim to incorporate …determining, by the computing system that failure of the component is impending based on (i) the determination that power consumption of the component is greater than the first threshold value or less than the second threshold value and..., as taught by Hashimoto. Doing so would be able to detect problems that cause an increase in cost, an increase in facility size, or the like, as recognized by Hashimoto (Paragraph [0005]).
	Regarding claim 3, Discenzo, Inoue, Hashimoto, and Kim teach the computer-implemented method of claim 2. Discenzo further teaches wherein the executing corrective action comprises generating a notification requesting preventative maintenance for the component (Col. 22 Lines 30-40).
	Regarding claim 4, Discenzo and Inoue teach the computer-implemented method of claim 1. Discenzo does not teach determining, by the computing system, that communications with the component have been lost, and determining, by the computing system, that the component has failed based on (i) the determination that power consumption of the component deviates from the is greater than the first threshold value or less than the second threshold value and (ii) the determination that the communications with the component have been lost.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discenzo to incorporate …determining, by the computing system, that the component has failed based on (i) the determination that power consumption of the component deviates from the is greater than the first threshold value or less than the second threshold value and…, as taught by Inoue. Doing so would help recognize a potential short circuit failure, as recognized by Inoue (Paragraph [0004]).
	Discenzo and Inoue does not teach determining, by the computing system, that communications with the component have been lost, and... (ii) the determination that the communications with the component have been lost.
	However in the same field of endeavor, Kim teaches:
	determining, by the computing system, that communications with the component have been lost, and (Paragraph [0001] and [0104])... 
…(ii) the determination that the communications with the component have been lost (Paragraph [0001] and [0104]).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discenzo and Inoue to incorporate determining, by the computing system, that communications with the component have been lost, and... (ii) the determination that the communications with the component have 
	Regarding claims 12 and 13, the claim(s) recite analogous limitations to claim(s) 2 and 3, respectively, and therefore are rejected on the same premise. 
Regarding claims 17 and 18, the claim(s) recite analogous limitations to claim(s) 2 and 3, respectively, and therefore are rejected on the same premise. 
Regarding claims 14 and 19, the claim(s) recite analogous limitations to claim(s) 4, and therefore are rejected on the same premise. 
Claims 6, 15, and 20  is/are rejected under 35 U.S.C. 103 as being unpatentable over 
Discenzo, Inoue, Hashimoto, and Kim, as applied to claims 4, 14, and 19 above, further in view of Li et al. (CN 105444510, hereinafter Li).
	Regarding claim 6, Discenzo, Inoue, Hashimoto, and Kim teach the computer-implemented method of claim 4. Discenzo further teaches wherein the component is a sensor associated with the vehicle (Abstract; Col. 5 Line 66- End) and….
	Discenzo, Inoue, Hashimoto, and Kim do not teach ... the executing corrective action comprises causing information from the sensor to be disregarded based on the determination that the sensor has failed.
	However in the same field of endeavor, Li teaches a refrigeration system that can be used on recreation vehicles (Background Technique Paragraph 1) and more specifically teaches …the 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Discenzo to incorporate the teachings of… the executing corrective action comprises causing information from the sensor to be disregarded based on the determination that the sensor has failed, as taught by Li. Doing so would save time and money, as recognized by Li (Summary of the Invention Last 2 Paragraphs).
Regarding claims 15 and 20, the claim(s) recite analogous limitations to claim(s) 6, and therefore are rejected on the same premise. 
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo and 
Inoue, as applied to claim 7 above, further in view of Sundaram et al. (US 2007/0005203, hereinafter Sundaram; already of record in the IDS).
	Regarding claim 8, Discenzo and Inoue teach the computer-implemented system of claim 7. Discenzo does not teach determining, by the computing system, that a communications system on the vehicle has a fault based on the determination that power consumption of the second component does not deviate from the second nominal power signature and the determination that the communications with the second component have been lost.
	However, in the same field of endeavor, Inoue teaches …does not deviate from the second nominal power signature (Figure 3 Element ST14; Paragraph [0045])….

	Discenzo and Inoue does not teach:
	determining, by the computing system, that communications with the second component have been lost, and
	determining, by the computing system, that a communications system on the vehicle has a fault based on the determination that power consumption of the second component [has not failed] and the determination that the communications with the second component have been lost.
	However, in the same field of endeavor, Sundaram teaches a vehicle diagnostic system and a method for monitoring vehicle controllers (Abstract) and more specifically: 
	determining, by the computing system, that communications with the second component have been lost (Abstract; Paragraph [0022] and [0011] Lines 10-End; Claim 5, i.e. the communication fault diagnostic [v]), and
	determining, by the computing system, that a communications system on the vehicle has a fault based on the determination that power consumption of the second component [has not failed] and the determination that the communications with the second component have been lost (Abstract; Paragraphs [0022] and [0011] Lines 10-End; Claim 5, i.e. the scenario listed where a communication fault [v] diagnostic but not a power fault [iv] diagnostic occurs. The examiner notes that above, Sundaram teaches the determining… in the case that failure of the second 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discenzo and Inoue to incorporate determining, by the computing system, that communications with the second component have been lost, and determining, by the computing system, that a communications system on the vehicle has a fault based on the determination that power consumption of the second component [has not failed] and the determination that the communications with the second component have been lost, as taught by Sundaram. Doing so would utilize a supervisory controller to notify other vehicle subsystems that a fault condition in one of the vehicle subsystems has occurred and to coordinate corrective actions among more than one vehicle subsystem that could be affected by the fault condition, as recognized by Sundaram (Paragraph [0003]).
Claims 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Discenzo and 
Inoue, as applied to claim 1 above, further in view of Parlos (US 7024335; already of record).
	Regarding claim 9, Discenzo and Inoue teach the computer-implemented method of claim 1. Discenzo and Inoue do not teach wherein the component is associated with a plurality of nominal power signatures, and each nominal power signature of the plurality of nominal power signatures is associated with a respective operating state of the component.
	However, in the same field of endeavor, Parlos teaches assessing the condition of a device which includes receiving signals from a sensor that makes electrical measurements of the device (Abstract) and more specifically wherein the component is associated with a plurality of nominal power signatures, and each nominal power signature of the plurality of nominal power 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discenzo and Inoue to incorporate wherein the component is associated with a plurality of nominal power signatures, and each nominal power signature of the plurality of nominal power signatures is associated with a respective operating state of the component, as taught by Parlos. Doing so would help determine when maintenance would be needed on said component and as a result could lead to an avoidance of  failure in critical production devices and as a result an avoidance of  lost revenues and emergency maintenance costs, as recognized by Parlos (Col. 1 Lines 24-40).	Regarding claim 10, Discenzo and Inoue teach the computer implemented method of claim 1. Discenzo and Inoue do not teach:
	wherein the comparing the power consumption information with a nominal power signature associated with the component comprises comparing the power consumption information with a first nominal power signature of the plurality of nominal power signatures, wherein the first nominal power signature is selected from the plurality of nominal power signatures based on a current operating state of the component; and
	the determining that power consumption of the component deviates from the nominal power signature comprises determining that power consumption of the component deviates from the first nominal power signature.
	However, Discenzo and Inoue further in view of Parlos teach the computer-implemented method of claim 9. Parlos further teaches:

	the determining that power consumption of the component deviates from the nominal power signature comprises determining that power consumption of the component deviates from the first nominal power signature (Abstract; Col. 1 Lines 46-56; Col. 3 Line 7-18; Claim 32) .
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Discenzo and Inoue to incorporate wherein the component is associated with a plurality of nominal power signatures, and each nominal power signature of the plurality of nominal power signatures is associated with a respective operating state of the component, as taught by Parlos. Doing so would help determine when maintenance would be needed on said component and as a result could lead to an avoidance of  failure in critical production devices and as a result an avoidance of  lost revenues and emergency maintenance costs, as recognized by Parlos (Col. 1 Lines 24-40).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL REICH whose telephone number is (571) 272-5286.  The examiner can normally be reached on M-F 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/D.T.R./Examiner, Art Unit 3663                                                                                                                                                                                                        
/Geepy Pe/Supervisory Patent Examiner, Art Unit 3663                                                                                                                                                                                                        3/30/2021